TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 27, 2016



                                     NO. 03-14-00717-CV


                 Vivek Goswami, M.D. and Austin Heart, PLLC, Appellants

                                                v.

                                 Nancy Jo Rodriguez, Appellee




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
         REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on December 4, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s interlocutory order.      Therefore, the Court reverses the trial court’s

interlocutory order and remands the case to the trial court for further proceedings consistent with

the Court’s opinion. The appellee shall pay all costs relating to this appeal, both in this Court

and the court below.